       Case 1:19-cv-00358-JLT Document 18 Filed 09/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11 KEITH-REAGAN CARTER,                             Case No. 1:19-cv-0358-JLT (PC)

12                  Plaintiff,                      ORDER GRANTING MOTION FOR
                                                    CONTINUANCE;
13                  v.
14 CALIFORNIA CORRECTIONAL                          ORDER GRANTING PLAINTIFF’S MOTION
                                                    FOR COPY OF CIVIL DOCKET;
   INSTITUTION, et al.,
15
              Defendants.                           ORDER DENYING PLAINTIFF’S MOTION
16                                                  FOR AN ORDER TO NOTIFY OFFICIALS
                                                    THAT HE IS PROCEEDING IN PRO PER
17                                                  (Docs. 11, 13, 17)
18
                                                    THIRTY-DAY DEADLINE
19

20         Plaintiff moves for an extension of time to file his response to the Court’s August 7, 2020,

21 Screening Order. (Doc. 17.) Good cause appearing, this motion is granted.

22         Plaintiff also moves for an order notifying the Los Angeles Sheriff’s Department that he is

23 proceeding in this action in propria persona and is entitled to certain privileges as outlined in Rule

24 8.42(d) of the Los Angeles County Superior Court Rules, to include additional library time and

25 telephone privileges. (Doc. 11.) Relatedly, Plaintiff seeks a copy of the court docket to show

26 institutional staff that he is proceeding in pro per. Though Plaintiff is indeed proceeding in this
27 action without legal representation, Rule 8.42(d) concerns privileges afforded to criminal

28 defendants who are proceeding in pro per. It does not appear that Rule 842(d) would apply to this

                                                     1
        Case 1:19-cv-00358-JLT Document 18 Filed 09/08/20 Page 2 of 2


 1 civil action.

 2        Based on the foregoing, the Court ORDERS as follows:
 3        1. Plaintiff’s motion for an extension of time (Doc. 17) is GRANTED. Plaintiff shall file
 4              his response to the Screening Order within thirty days from the date of this order;
 5        2. Plaintiff’s motion for an order notifying the Los Angeles Sheriff’s Department that he is
 6              proceeding in forma pauperis and that he is entitled to indigent legal supplies (Doc. 11)
 7              is DENIED; and
 8        3. Plaintiff’s motion for a copy of the civil docket (Doc. 13) is GRANTED. The Clerk of
 9              Court is directed to mail Plaintiff a copy of the docket in this case.
10
     IT IS SO ORDERED.
11

12     Dated:      September 7, 2020                            /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
